Citation Nr: 0024945	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.  

2.  Entitlement to service connection for a sinus disability, 
characterized by chronic post-nasal drip.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for service 
connection for a deviated nasal septum and a sinus disability 
characterized by chronic post-nasal drip.  He filed a timely 
notice of disagreement, initiating this appeal.  A personal 
hearing at the RO before a member of the Board was afforded 
him in July 2000.


FINDINGS OF FACT

1.  The veteran has submitted medical evidence of a current 
deviated nasal septum which was first incurred during active 
military service.  

2.  The veteran's claim for service connection for a sinus 
disability, characterized by chronic post-nasal drip, is 
plausible.  


CONCLUSIONS OF LAW

1.  Service connection is warranted for a deviated nasal 
septum.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (1999).  

2.  The veteran has submitted a well grounded claim for 
service connection for a sinus disability.  38 U.S.C.A. 
§ 5107 (West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for a deviated nasal 
septum and a sinus disability characterized by chronic post-
nasal drip.  According to a November 1998 VA memorandum, the 
veteran's original claims folder was lost and a reconstructed 
file was created.  

According to the veteran's service medical records, he had no 
disabilities of the nose or sinuses at the time he was 
examined for service entrance in July 1942.  However, in 
December 1943, a deviated nasal septum, described as a "50% 
obstruction," was diagnosed.  A finding was made in the 
record that this disability existed prior to the veteran's 
induction, but no supporting evidence was noted.  The cause 
of this disability was listed as "undetermined," and no 
other sinus disabilities were found at that time.  The 
veteran also reported frequent headaches.  A medical history 
of frequent colds for several years was noted.  The veteran 
was hospitalized and scheduled for surgical correction of 
this nasal condition, but his surgery was postponed and he 
was returned to his unit.  There is no evidence of record 
that his nasal surgery was ever rescheduled during his time 
in service.  

In a May 1948 statement, a private medical doctor, Dr. W.S., 
certified that he treated the veteran in April 1946 for an 
obstructive nasal septum and bilateral chronic ethmoiditis, 
an inflammation of the sinuses characterized by a runny nose 
and headaches.  

The veteran was briefly hospitalized at a VA medical center 
in July 1951 for a disability of the back.  At the time, he 
also reported frequent headaches of unknown origin.  No 
diagnosis regarding his headaches was afforded him.  

The veteran filed a claim in June 1997 for service connection 
for a deviated nasal septum and a sinus disability 
characterized by chronic post-nasal drip.  Sometime 
thereafter, the veteran's original claims folder was lost by 
the VA, and a reconstructed folder was created, according to 
a November 1998 VA memorandum.  

The RO considered the evidence of record and issued a January 
1999 rating decision denying the veteran service connection 
for a deviated nasal septum and a sinus disability 
characterized by chronic post-nasal drip.  According to the 
RO's findings, the veteran had disabilities of the sinus and 
nasal region at the time he entered active duty, and these 
disabilities were not aggravated therein.  The veteran 
responded with a timely notice of disagreement, initiating 
this appeal.  

A personal hearing at the RO before a member of the Board was 
afforded the veteran in July 2000.  He testified that he had 
no nasal problems prior to his entrance into service.  He had 
the usual childhood diseases, including colds and such, but 
no history of a sinus or nasal disease or injury.  During 
service, he suffered a blow to the nose when his rifle kicked 
during target practice and struck him in the nose.  
Thereafter, he was diagnosed with a deviated nasal septum and 
scheduled for surgery, but his unit was transferred overseas 
and the surgery was indefinitely postponed.  Subsequent to 
service, he had recurrent nasal problems, including 
occasional difficulty breathing through his nose and post-
nasal drip.  

In conjunction with his hearing, the veteran submitted 
private medical treatment records from Dr. J.R.B., M.D., who 
treated the veteran for a nasal disability in December 1999 
and January 2000.  The doctor confirmed the prior diagnoses 
of a deviated nasal septum, and also noted chronic post-nasal 
drip.  The veteran's bilateral turbinate bones of the nasal 
region were also swollen.  The doctor gave the veteran 
medication and scheduled him for follow-up examination.  The 
veteran waived agency of original jurisdiction review of this 
evidence.  


Analysis
I. Service connection - Deviated nasal septum

The veteran seeks service connection for a deviated nasal 
septum.  Service connection will be awarded for any current 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999).   
In any claim before the VA, the benefit of the doubt will be 
afforded the claimant whenever the evidence is in approximate 
balance between the positive and the negative.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

Under 38 U.S.C.A. § 1111, the veteran is presumed to be in 
sound condition at the time of entrance into service, except 
as to defects, infirmities, or disorders noted at the time of 
initial examination, acceptance, and enrollment in service.  
However, this presumption may be rebutted in instances where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 (1999).  

In the present case, no nasal or sinus disability was noted 
at the time of the veteran's July 1942 service entrance 
examination.  Nevertheless, the RO found that the veteran had 
a pre-existing deviated nasal septum, based on his medical 
history statement of "frequent colds" and the medical 
finding at the time that his deviated nasal septum pre-dated 
service.  As is noted above, the law requires "clear and 
unmistakable evidence" to rebut the presumption of 
soundness.  38 U.S.C.A. § 1111 (West 1991).  While the 
service record contains a conclusion by a military doctor 
that the veteran's deviated nasal septum pre-existed service, 
no factual predicate or rationale was given for this 
conclusion.  In the absence of supporting evidence, a bare 
conclusion, even if authored by a medical expert, does not 
qualify as clear and unmistakable evidence.  Miller v. West, 
11Vet. App. 345 (1998).  Thus, the presumption of soundness 
is not rebutted in this case, and the veteran's deviated 
nasal septum is accepted as having been incurred during 
service, not prior thereto.  

The veteran has also submitted current medical evidence, in 
the form of December 1999 private medical treatment records, 
of a deviated nasal septum diagnosed by Dr. J.R.B., M.D.; 
this evidence represents a competent medical diagnosis of a 
current disability.  He testified at his July 2000 hearing 
that he has yet to have surgery on his septum, and he has 
experienced post-nasal drip and other sinus complaints since 
service.  This testimony is accepted as competent lay 
testimony of chronic symptomatology.  See Falzone v. Brown, 8 
Vet. App. 398 (1995).  

Because the preponderance of the evidence supports the 
veteran's claim, service connection is warranted for a 
deviated nasal septum.  

II.  Well-groundedness - Service connection for a sinus 
disability

The veteran also seeks service connection for a sinus 
disability, characterized by chronic post-nasal drip.  
Service connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999).  Service 
connection may also be awarded for a current disability due 
to or resulting from a service connected disability.  
38 U.S.C.A. § 3.310 (1999).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

The U. S. Court of Appeals for Veterans Claims (Court) has 
defined a well-grounded claim as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Such a claim need not be conclusive, but only 
possible, to satisfy the initial burden of § 5107.  Id.  Case 
law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

In the present case, the veteran has been awarded service 
connection for a deviated nasal septum.  He has also 
presented competent medical evidence of a sinus disability 
characterized by chronic post-nasal drip, as diagnosed by his 
private physician.  In describing the veteran's sinus 
disability as "chronic," the doctor suggests a plausible 
connection between the veteran's current sinus disability and 
his claimed in-service trauma to the nose, as well as his 
deviated nasal septum.  While this evidence is not 
conclusive, it need only be plausible in order for the claim 
to be well grounded.  Murphy at 81.  Because the veteran's 
claim is well grounded, additional development may be 
afforded him.  



ORDER

1.  Service connection for a deviated nasal septum is 
warranted.  

2.  The veteran's claim for service connection for a sinus 
disability characterized by chronic post-nasal drip is well 
grounded.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Because the veteran's claim for service connection for a 
sinus disability is well grounded, the statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  The 
duty to assist includes providing the veteran a thorough and 
contemporaneous medical examination that discusses the 
etiology of the veteran's claimed condition(s).  Pond v. 
West, 12 Vet. App. 341 (1999).  A current medical examination 
is especially important where the medical questions at issue 
are beyond the expertise of the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In the present case, 
the etiology of the veteran's sinus disability is unclear.  A 
VA medical examination is warranted to determine if this 
disability was initially incurred during active military 
service, or is due to or resulting from a service connected 
disability.  


Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be afforded a VA 
medical examination to evaluate his 
sinuses, and any related nasal 
disability.  A notification of 
examination letter, a copy of which must 
be associated with the claims folder, 
should be sent to the veteran advising 
him of the consequences of a failure to 
appear for examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests 
should be accomplished.  The examiner 
should evaluate each of the sinus 
disabilities for which the veteran claims 
service connection, and determine if such 
a current disability exists and if it is 
at least as likely as not that such a 
disability was either present in service 
or caused by the veteran's deviated 
septum.  The medical basis for all 
opinions expressed should be indicated.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



